 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KAREN BETH GOLDMAN,                             No. 2:17-cv-2450 DB
12                        Plaintiff,
13             v.                                        ORDER
14       NANCY A. BERRYHILL, Acting
         Commissioner of Social Security,
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.1

20   Plaintiff’s motion argues that the Administrative Law Judge’s treatment of the medical opinion

21   evidence, plaintiff’s testimony, and finding at step five of the sequential evaluation were

22   erroneous.

23            For the reasons explained below, plaintiff’s motion is granted in part, the decision of the

24   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

25   further proceedings consistent with this order.

26   ////

27
     1
       Both parties have previously consented to Magistrate Judge jurisdiction over this action
28   pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 4 & 5.)
                                                     1
 1                                   PROCEDURAL BACKGROUND

 2          On June 3, 2014, plaintiff filed an application for Disability Insurance Benefits (“DIB”)

 3   under Title II of the Social Security Act (“the Act”), alleging disability beginning on October 24,

 4   2013. (Transcript (“Tr.”) at 167-68.) Plaintiff’s alleged impairments included degenerative disc

 5   disease, spinal stenosis, and lack of sleep. (Id. at 90-91.) Plaintiff’s application was denied

 6   initially, (id. at 116-20), and upon reconsideration. (Id. at 123-27.)

 7          Plaintiff requested an administrative hearing and a hearing was held before an

 8   Administrative Law Judge (“ALJ”) on June 8, 2016. (Id. at 37-67.) Plaintiff was represented by

 9   an attorney and testified at the administrative hearing. (Id. at 37-39.) In a decision issued on

10   August 31, 2016, the ALJ found that plaintiff was not disabled. (Id. at 33.) The ALJ entered the

11   following findings:

12                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2018.
13
                    2. The claimant has not engaged in substantial gainful activity
14                  since October 24, 2013, the alleged onset date (20 CFR 404.1571 et
                    seq.).
15
                    3. The claimant has the following severe impairments:
16                  degenerative disc disease of the cervical spine; migraines; and
                    epilepsy (20 CFR 404.1520(c)).
17
                    4. The claimant does not have an impairment or combination of
18                  impairments that meets or medically equals the severity of one of
                    the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
19                  (20 CFR 404.1520(d), 404.1525, and 404.1526).
20                  5. After careful consideration of the entire record, the undersigned
                    finds that the claimant has the residual functional capacity to
21                  perform sedentary work as defined in 20 CFR 404.1567(a) with an
                    ability to lift, carry, push and/or pull 10 pounds occasionally and
22                  frequently 10 pounds; can sit 8 hours out of an 8 hour workday with
                    normal breaks, but needs a sit/stand option, with an ability to sit
23                  about 40 to 45 minutes, and then must stand about 5 to 10 minutes;
                    can stand and/or walk 2 hours in an 8-hour workday, but can only
24                  walk about 15 minutes at a time; no climbing of ladders, ropes or
                    scaffolds; no crawling; no balancing; frequent stooping, crouching
25                  and kneeling; no reaching above the shoulder bilaterally; but is able
                    to frequently reach in all other directions bilaterally; no working in
26                  extreme temperatures; can frequently perform gross manipulation
                    and fingering; is limited to occasionally flexing and extending of
27                  the neck and cervical spine; and is limited to frequent twisting of
                    the neck and cervical spine.
28
                                                        2
 1                     6. The claimant is unable to perform any past relevant work (20
                       CFR 404.1565).
 2
                       7. The claimant was born on October 3, 1968 and was 45 years old,
 3                     which is defined as a younger individual age 45-49, on the alleged
                       disability onset date (20 CFR 404.1563).
 4
                       8. The claimant has at least a high school education and is able to
 5                     communicate in English (20 CFR 404.1564).

 6                     9. Transferability of job skills is not material to the determination of
                       disability because using the Medical-Vocational Rules as a
 7                     framework supports a finding that the claimant is “not disabled”
                       whether or not the claimant has transferable job skills (See SSR 82-
 8                     41 and 20 CFR Part 404, Subpart P, Appendix 2).

 9                     10. Considering the claimant’s age, education, work experience, and
                       residual functional capacity, there are jobs that exist in significant
10                     numbers in the national economy that the claimant can perform (20
                       CFR 404.1569 and 404.1569(a)).
11
                       11. The claimant has not been under a disability, as defined in the
12                     Social Security Act, from October 24, 2013, through the date of this
                       decision (20 CFR 404.1520(g)).
13

14   (Id. at 25-33.)

15           On September 28, 2017, the Appeals Council denied plaintiff’s request for review of the

16   ALJ’s August 31, 2016 decision. (Id. at 1-6.) Plaintiff sought judicial review pursuant to 42

17   U.S.C. § 405(g) by filing the complaint in this action on November 21, 2017. (ECF. No. 1.)

18                                            LEGAL STANDARD

19           “The district court reviews the Commissioner’s final decision for substantial evidence,

20   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

21   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

22   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

23   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

24   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

25           “[A] reviewing court must consider the entire record as a whole and may not affirm

26   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

27   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

28   1989)). If, however, “the record considered as a whole can reasonably support either affirming or
                                                           3
 1   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d

 2   1072, 1075 (9th Cir. 2002).

 3            A five-step evaluation process is used to determine whether a claimant is disabled. 20

 4   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

 5   process has been summarized as follows:

 6                    Step one: Is the claimant engaging in substantial gainful activity? If
                      so, the claimant is found not disabled. If not, proceed to step two.
 7
                      Step two: Does the claimant have a “severe” impairment? If so,
 8                    proceed to step three. If not, then a finding of not disabled is
                      appropriate.
 9
                      Step three: Does the claimant’s impairment or combination of
10                    impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                      Subpt. P, App. 1? If so, the claimant is automatically determined
11                    disabled. If not, proceed to step four.
12                    Step four: Is the claimant capable of performing his past work? If
                      so, the claimant is not disabled. If not, proceed to step five.
13
                      Step five: Does the claimant have the residual functional capacity to
14                    perform any other work? If so, the claimant is not disabled. If not,
                      the claimant is disabled.
15

16   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

17            The claimant bears the burden of proof in the first four steps of the sequential evaluation

18   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

19   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

20   1098 (9th Cir. 1999).
21                                              APPLICATION

22            Plaintiff’s pending motion argues that the ALJ committed the following three principal

23   errors: (1) the ALJ’s treatment of the medical opinion evidence constituted error; (2) the ALJ’s

24   treatment of plaintiff’s subjective testimony constituted error; and (3) the ALJ erred at step five of

25   the sequential evaluation.2 (Pl.’s MSJ (ECF No. 15-1) at 11-20.3)

26   2
         The court has reordered plaintiff’s arguments for purposes of efficiency.
27
     3
       Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28   system and not to page numbers assigned by the parties.
                                                       4
 1   I.        Medical Opinion Evidence

 2             Plaintiff’s pending motion argues that the ALJ’s treatment of the medical opinion

 3   evidence constituted error. (Pl.’s MSJ (ECF No. 15-1) at 13-17.) The weight to be given to

 4   medical opinions in Social Security disability cases depends in part on whether the opinions are

 5   proffered by treating, examining, or nonexamining health professionals. Lester, 81 F.3d at 830;

 6   Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). “As a general rule, more weight should be

 7   given to the opinion of a treating source than to the opinion of doctors who do not treat the

 8   claimant . . . .” Lester, 81 F.3d at 830. This is so because a treating doctor is employed to cure

 9   and has a greater opportunity to know and observe the patient as an individual. Smolen v. Chater,

10   80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894 F.2d 1059, 1063 (9th Cir. 1990).

11             The uncontradicted opinion of a treating or examining physician may be rejected only for

12   clear and convincing reasons, while the opinion of a treating or examining physician that is

13   controverted by another doctor may be rejected only for specific and legitimate reasons supported

14   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining

15   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

16   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a

17   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not

18   accept the opinion of any physician, including a treating physician, if that opinion is brief,

19   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,

20   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.
21   2009)).

22             Here, plaintiff challenges the ALJ’s treatment of the opinion offered by plaintiff’s treating

23   physician, Dr. Dineen J. Greer. (Pl.’s MSJ (ECF No. 15-1) at 13-17.) On December 14, 2016,

24   Dr. Greer completed a Physical Medical Source Statement. (Tr. at 803-05.) Dr. Greer opined, in

25   relevant part, that plaintiff could sit and stand/walk for less than two hours in an eight-hour day.

26   (Id. at 804.) That plaintiff would need to take unscheduled breaks every hour. (Id.) That
27   plaintiff’s impairments necessitated lying down for 6 hours or more per day. (Id.) And that

28   plaintiff was likely to miss more than four days of work per month. (Id.)
                                                          5
 1          Dr. Greer’s opinion was rendered after the ALJ issued the August 31, 2016 opinion, but

 2   was considered by the Appeals Council. (Tr. at 2.) Defendant argues that “the Appeals Council

 3   indicated Dr. Greer’s opinion is less valuable than a treating source opinion would otherwise be

 4   because Plaintiff obtained and offered it only after the ALJ denied her claim.” (Def.’s MSJ (ECF

 5   No. 16) at 11-12.) Defendant’s argument is both erroneous and lacking merit.

 6          In this regard, the Appeals Council actually found that Dr. Greer’s opinion did “not

 7   affect” the ALJ’s decision because the opinion did “not relate to the period at issue.” (Id. at 3.)

 8   In making this finding, the Appeals Council evidently did not realize that while Dr. Greer’s

 9   opinion was issued on December 14, 2016, the opinion states that the “symptoms and limitations”

10   found therein were “applicable to [plaintiff] as of October 24, 2013.” (Tr. at 805.)

11          Moreover,

12                  [W]hen a claimant submits evidence for the first time to the
                    Appeals Council, which considers that evidence in denying review
13                  of the ALJ’s decision, the new evidence is part of the administrative
                    record, which the district court must consider in determining
14                  whether the Commissioner’s decision is supported by substantial
                    evidence.
15

16   Brewes v. Commissioner of Social Sec. Admin., 682 F.3d 1157, 1163 (9th Cir. 2012). Here, the

17   record before the court now contains a medical opinion from a treating physician opining that

18   plaintiff’s residual functional capacity was far more limited than that found by the ALJ. Since the

19   new evidence directly undermines the basis of the ALJ’s decision, the courts concludes that the

20   Commissioner’s decision was “not supported by substantial evidence.” Id. at 1164; see also
21   Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir. 2014) (“When, as here, the Appeals Council

22   considers new evidence in deciding whether to review a decision of the ALJ, that evidence

23   becomes part of the administrative record, which the district court and this court must consider

24   when reviewing the Commissioner of Social Security’s final decision for substantial evidence.”).

25          Defendant also argues that “Dr. Greer’s questionnaire provides only conclusory findings,

26   without record support or explanation[.]” (Def.’s MSJ (ECF No. 16) at 12.) However, whether
27   there are reasons to discount Dr. Greer’s treating opinion and how much weight to give Dr.

28   Greer’s opinion are matters for the ALJ. See Marchel v. Colvin, No. 2:13-CV-1416 DAD, 2015
                                                        6
 1   WL 546065, at *4 (E.D. Cal. Feb. 10, 2015) (“Because Dr. Parsons’ opinion was not before the

 2   ALJ, the court can only speculate as to the weight the ALJ would have assigned to that treating

 3   physician opinion.”). As the ALJ did not have the benefit of Dr. Greer’s opinion, the ALJ should

 4   be given the opportunity to review and consider the opinion.

 5          Accordingly, for the reasons stated above, the court finds that plaintiff is entitled to

 6   summary judgment on the claim that the ALJ’s treatment of the medical opinion evidence

 7   constituted error.

 8   II.    Plaintiff’s Subjective Testimony

 9          Plaintiff next challenges the ALJ’s treatment of plaintiff’s subjective testimony. (Pl.’s

10   MSJ (ECF No. 15-1) at 17-20.) The Ninth Circuit has summarized the ALJ’s task with respect to

11   assessing a claimant’s credibility as follows:

12                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
13                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
14                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
15                  impairment could reasonably be expected to cause the severity of the
                    symptom she has alleged; she need only show that it could
16                  reasonably have caused some degree of the symptom. Thus, the ALJ
                    may not reject subjective symptom testimony . . . simply because
17                  there is no showing that the impairment can reasonably produce the
                    degree of symptom alleged.
18
                    Second, if the claimant meets this first test, and there is no evidence
19                  of malingering, the ALJ can reject the claimant’s testimony about the
                    severity of her symptoms only by offering specific, clear and
20                  convincing reasons for doing so[.]
21   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks

22   omitted). “The clear and convincing standard is the most demanding required in Social Security

23   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At

24   the same time, the ALJ is not required to believe every allegation of disabling pain, or else

25   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112

26   (9th Cir. 2012).
27   ////

28   ////
                                                        7
 1          “The ALJ must specifically identify what testimony is credible and what testimony

 2   undermines the claimant’s complaints.”4 Valentine v. Commissioner Social Sec. Admin., 574

 3   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

 4   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

 5   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]

 6   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

 7   record, and testimony from physicians and third parties concerning the nature, severity, and effect

 8   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

 9   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

10   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

11   record, the court “may not engage in second-guessing.” Id.

12          Here, the ALJ found that plaintiff’s medically determinable impairments could reasonably

13   be expected to cause the symptoms alleged, but that plaintiff’s statements concerning the

14   intensity, persistence, and limiting effects of those symptoms were “not entirely consistent with

15   the medical evidence and other evidence in the record for the reason explained in [the] decision.”

16   (Tr. at 29.) The ALJ then went on to discuss in detail the evidence that supported and detracted

17   from plaintiff’s subjective testimony. (Id. at 29-30.)

18          Plaintiff does not challenge the ALJ’s findings or reasoning with respect to plaintiff’s

19   subjective testimony. Instead, plaintiff asserts “one additional fact” that the ALJ allegedly failed

20   to consider, “Plaintiff’s consistent work history[.]” (Pl.’s MSJ (ECF No. 15-1) at 17.) However,
21   “courts have rejected the contention that the ALJ is required to address a claimant’s exemplary

22   work history in assessing her credibility.” Coffman v. Berryhill, No. 2:17-cv-2088 CKD, 2018

23   WL 6419676, at *6 (E.D. Cal. Dec. 6, 2018) (quotation omitted) (collecting cases).

24
     4
       In March 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
25   clear what our precedent already required: that assessments of an individual’s testimony by an
26   ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
     the individual has a medically determinable impairment(s) that could reasonably be expected to
27   produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
     and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
28   16-3p) (alterations omitted).
                                                       8
 1           Moreover, plaintiff’s failure to challenge the ALJ’s credibility determination in its entirety

 2   would render any such error harmless. See Bray v. Commissioner of Social Security Admin., 554

 3   F.3d 1219, 1227 (9th Cir. 2009) (“Even so, the ALJ presented four other independent bases for

 4   discounting Bray’s testimony, and each finds ample support in the record. Thus, the ALJ’s

 5   reliance on Bray’s continued smoking, even if erroneous, amounts to harmless error.”); Carmickle

 6   v. Commissioner, Social Sec. Admin., 533 F.3d 1155, 1163 (9th Cir. 2008) (“the ALJ’s decision

 7   finding Carmickle less than fully credible is valid, despite the errors identified above”).

 8           Accordingly, the court finds that plaintiff is not entitled to summary judgment on the

 9   claim that the ALJ’s treatment of plaintiff’s testimony constituted error.

10   III.    Step Five Error

11           At step five of the sequential evaluation, “the Commissioner has the burden ‘to identify

12   specific jobs existing in substantial numbers in the national economy that a claimant can perform

13   despite his identified limitations.’” Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir. 2015) (quoting

14   Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)) (alterations omitted). The ALJ can meet

15   her burden by either taking the testimony of a Vocational Expert (“VE”) or by referring to the

16   grids. See Lounsburry v. Barnhart, 468 F.3d 1111, 1114-15 (9th Cir. 2006).

17           Here, the ALJ relied on the testimony of a VE. (Tr. at 32.) Plaintiff argues that the VE’s

18   testimony that there were jobs plaintiff could perform “when the employer accommodates the

19   need to alternately sit and stand” was “contrary to unambiguous Agency policy.” (Pl.’s MSJ

20   (ECF No. 15-1) at 12.) In this regard, plaintiff argues that “accommodated work cannot be taken
21   into account when determining” if there are other jobs a claimant can perform. (Id.)

22           Review of the record finds that the VE’s testimony explicitly acknowledged that plaintiff

23   required “a sit/stand option” to perform the jobs identified by the VE and that the VE “eroded” or

24   reduced the number of jobs available to the plaintiff to account for the sit/stand option. (Tr. at 64-

25   65.) Even after accounting for the sit/stand option and reducing the number of jobs available, the

26   VE identified three jobs plaintiff could perform with 31,000 of those jobs available in California.
27   (Id. at 65.)

28   ////
                                                        9
 1            “A VE’s recognized expertise provides the necessary foundation for his or her testimony.”

 2   Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). And the number of jobs identified by

 3   the VE more than satisfies the ALJ’s burden. See Gutierrez v. Commissioner of Social Sec., 740

 4   F.3d 519, 528 (9th Cir. 2014) (“ALJ’s finding of 2,500 jobs in California satisfies the statutory

 5   standard”).

 6            It is true that “when the SSA determines whether an individual is disabled for SSDI

 7   purposes, it does not take the possibility of ‘reasonable accommodation’ into account, nor need an

 8   applicant refer to the possibility of reasonable accommodation when she applies for SSDI.”

 9   Cleveland v. Policy Management Systems Corp., 526 U.S. 795, 803 (1999). However, plaintiff’s

10   characterization of the sit/stand option as a reasonable accommodation “lacks merit because the

11   gist of the vocational expert’s testimony was that allowing a sit/stand option is commonplace in”

12   the jobs identified. Loop v. Colvin, 651 Fed. Appx. 694, 696 (9th Cir. 2016). In this regard, the

13   sit/stand option is not a reasonable accommodation; it is a permissible method for performing an

14   identified job that has long been recognized by the courts. See Buckner-Larkin v. Astrue, 450

15   Fed. Appx. 626, 628 (9th Cir. 2011) (“The vocational expert in this case found that the

16   recommended jobs would allow for an at-will sit-stand option.”); Thomas v. Barnhart, 278 F.3d

17   947, 955 (9th Cir. 2002) (“Rather, a sit/stand option was required.”); Johnson v. Shalala, 60 F.3d

18   1428, 1436 (9th Cir. 1995) (noting “sit/stand options”).

19            Accordingly, plaintiff is also not entitled to summary judgment on the claim that the ALJ

20   erred at step five of the sequential evaluation.
21                                             CONCLUSION

22            After having found error, “‘[t]he decision whether to remand a case for additional

23   evidence, or simply to award benefits[,] is within the discretion of the court.’” Trevizo v.

24   Berryhill, 871 F.3d 664, 682 (9th Cir. 2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232

25   (9th Cir. 1987)). A case may be remanded under the “credit-as-true” rule for an award of benefits

26   where:
27                   (1) the record has been fully developed and further administrative
                     proceedings would serve no useful purpose; (2) the ALJ has failed to
28                   provide legally sufficient reasons for rejecting evidence, whether
                                                      10
 1                     claimant testimony or medical opinion; and (3) if the improperly
                       discredited evidence were credited as true, the ALJ would be
 2                     required to find the claimant disabled on remand.

 3   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014).

 4           Even where all the conditions for the “credit-as-true” rule are met, the court retains

 5   “flexibility to remand for further proceedings when the record as a whole creates serious doubt as

 6   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at

 7   1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

 8   concludes that further administrative proceedings would serve no useful purpose, it may not

 9   remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,

10   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is

11   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

12           Here, plaintiff argues that this case should be remanded “for further administrative

13   proceedings.” (Pl.’s MSJ (ECF No. 15-1) at 20.) The court agrees.

14           Accordingly, IT IS HEREBY ORDERED that:

15           1. Plaintiff’s amended motion for summary judgment (ECF No. 15) is granted in part and

16   denied in part;

17           2. Defendant’s cross-motion for summary judgment (ECF No. 16) is granted in part and

18   denied in part;

19           3. The Commissioner’s decision is reversed;

20           4. This matter is remanded for further proceedings consistent with this order; and

21           5. The Clerk of the Court shall enter judgment for plaintiff, and close this case.

22   Dated: February 7, 2019

23

24   DLB:6
     DB\orders\orders.soc sec\goldman2450.ord
25

26
27

28
                                                       11
